IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 360A12

                              FILED 12 APRIL 2013

CEDAR GREENE, LLC and O’LEARY GROUP WASTE SYSTEMS, LLC

            v.
CITY OF CHARLOTTE



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 731 S.E.2d 193 (2012), reversing a

summary and declaratory judgment entered on 14 December 2011 by Judge H.

William Constangy in Superior Court, Mecklenburg County, and remanding for

further proceedings. Heard in the Supreme Court on 14 February 2013.


      Robinson Bradshaw & Hinson, P.A., by Richard A. Vinroot, A. Ward
      McKeithen, and Matthew F. Tilley, for plaintiff-appellants.

      Thomas E. Powers III, Assistant City Attorney, for defendant-appellee.


      PER CURIAM.


      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed.

      REVERSED.